Citation Nr: 0929963	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-06 961	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a rectourethral fistula with diverting colostomy, 
cystectomy, and an ileal conduit diversion due to rectal 
biopsies performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO denied the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
rectourethral fistula with diverting colostomy, cystectomy, 
and an ileal conduit diversion.

In a subsequent July 2006 rating decision, the RO determined 
the Veteran had failed to file a timely appeal in response to 
that August 2004 rating decision denying his § 1151 claim.  
Consequently, in the July 2006 rating decision, the RO 
determined that the August 2004 rating decision was final and 
binding on him based on the evidence of record at that time, 
before proceeding to adjudicate the issue of whether he had 
submitted new and material evidence since that August 2004 
rating decision to reopen his § 1151 claim.  See 38 C.F.R. §§ 
3.156, 20.200, 20.204, 20.302, 20.1103 (2008).

The Board, however, disagrees and finds instead that the 
Veteran timely appealed the RO's August 2004 denial of his 
§ 1151 claim.  In this regard, after being notified of that 
August 2004 decision, he filed a timely notice of 
disagreement (NOD) in September 2004, and the RO sent him a 
statement of the case (SOC) in July 2005.  After he submitted 
additional evidence, and it was considered, the RO issued a 
supplemental SOC (SSOC) in September 2005, thereby in effect 
extending the appeal period for an additional 60 days.  And 
in October 2005, so within 60 days of that SSOC, the Veteran 
requested to be scheduled for a hearing at the RO concerning 
his § 1151 claim.  His request for a hearing concerning this 
claim, given a reasonable interpretation, was an indication 
that he was proceeding with his appeal of this claim.  It 
therefore was tantamount to a timely substantive appeal.  
38 C.F.R. § 20.202.  Cf. Gallegos v. Gober, 14 Vet. App. 50 
(2000) (VA should liberally interpret a written 
communication, such as which may constitute an NOD under the 
law.)

The Veteran had his hearing in May 2006 before a local 
hearing officer.  He also requested a hearing before a 
Veterans Law Judge of the Board in Washington, DC.  In a June 
2007 letter, the Veteran was notified that his hearing had 
been scheduled for September 4, 2007.  But he has since 
withdrawn his hearing request.  The Board, therefore, may 
proceed with the adjudication of his claim.  See 38 C.F.R. § 
20.702(e) (2008).


FINDING OF FACT

The Veteran did not give his informed consent to have a 
rectal biopsy at the time a colostomy was performed at a VA 
medical facility in May 2003, which resulted in additional 
disability involving a rectourethral fistula with diverting 
colostomy, cystectomy, and an ileal conduit diversion.


CONCLUSION OF LAW

The criteria are met for § 1151 compensation for the 
rectourethral fistula with diverting colostomy, cystectomy, 
and ileal conduit diversion  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he developed a rectourethral fistula as a 
result of biopsies performed during a colonoscopy at a VA 
medical facility in May 2003.  He further maintains that he 
never gave his informed consent for the biopsies because he 
had been told by his treating oncologist that, due to prior 
radiation damage to the rectum overlying the prostate gland, 
a biopsy should only be performed if absolutely necessary due 
to the increased risk of developing a fistula.

After carefully reviewing the relevant medical and other 
evidence in the claims file, the Board finds that the 
evidence supports his claim, so it must be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Compensation benefits may be awarded for a "qualifying 
additional disability" under the provisions of 38 U.S.C.A. § 
1151 in the same manner as if the additional disability were 
service connected.  The additional disability qualifies for 
compensation if the disability is not the result of the 
Veteran's willful misconduct, and the disability was caused 
by hospital care, medical or surgical treatment, or 
examination provided under the laws administered by VA.  In 
order to constitute a "qualifying additional disability," the 
proximate cause of the additional disability must have been 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment or examination or (2) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
.  To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).



To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the Veteran's claim 
that biopsies performed by VA in May 2003, without his 
informed consent, caused additional disability involving a 
rectourethral fistula with diverting colostomy, cystectomy, 
and an ileal conduit diversion.  Since he has met these two 
essential requirements, his claim for § 1151 compensation for 
the rectourethral fistula with diverting colostomy, 
cystectomy, and an ileal conduit diversion must be granted.

With respect to the first element of causation, the evidence 
shows that rectal biopsies performed during a routine 
colonoscopy in May 2003 resulted in additional disability 
involving a rectourethral fistula with diverting colostomy, 
cystectomy, and an ileal conduit diversion.  The Veteran's 
history shows that he was diagnosed with prostate cancer in 
2001 and was treated with external radiation and 
brachytherapy.  In an August 2005 letter, his private 
oncologist, D.G, M.D., indicated that he had explained to the 
Veteran there could be some radiation damage to the portion 
of the rectum overlying the prostate gland due to external 
beam radiotherapy and radioactive seed implant.  Dr. D.G. 
also instructed the Veteran that any biopsy of the rectum 
overlying the prostate gland should only be performed if 
absolutely necessary due to the increased risk of developing 
an urethrorectal fistula.  According to Dr. D.G., the Veteran 
expressed a good understanding of this information.  

On May 21, 2003, a colonoscopy performed at a VA medical 
facility revealed a mass on the Veteran's prostate.  Multiple 
biopsies were taken that were negative for malignancy.  As 
will be discussed below, the Veteran consented to the 
colonoscopy, but not the biopsies.  Unfortunately, as 
explained by Dr. D.G. that might occur with this type of 
treatment and invasive care, the Veteran developed a 
rectourethral fistula at the site of the biopsies.  This was 
described as a connection between his urethra and his rectum 
and ultimately resulted in urine output through his rectum.  
As a result, he underwent a sigmoid colostomy as well as a 
repair of his urostomy and a take-down of the fistula.

In July 2004, a VA examiner reviewed the claims file and 
concluded that "the rectourethral fistula is a combination 
of the brachytherapy that [the Veteran] had for his prostate 
cancer as well as the biopsy that he had performed at the 
time of his colonoscopy."  The examiner then explained that 
the Veteran had an injury to his mucosa at the time of the 
biopsy which was unable to heal due to his external beam 
radiation; consequently, the Veteran developed a 
rectourethral fistula.  The examiner therefore concluded, "I 
do feel that this rectourethral fistula is a result of the 
colonoscopy. . ."

Based on the foregoing, it is clear that the biopsies 
performed during the colonoscopy in May 2003 caused or 
contributed to the rectourethral fistula with diverting 
colostomy, cystectomy, and an ileal conduit diversion.  In 
other words, the Veteran has proven the essential element 
that he incurred additional disability as a result of VA 
surgical treatment.  Therefore, resolution of this appeal 
turns on whether he also can establish that (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
surgical treatment without his informed consent.  His claim 
prevails based on the latter, since the record shows that VA 
did exercise the degree of care that would be expected of a 
reasonable health care provider in this circumstance, but 
that the biopsies were performed without his fully informed 
consent.  



The Veteran signed a consent form on May 14, 2003, one week 
prior to the colonoscopy, which indicates the surgery, 
identified as a colonoscopy, was for the purpose of 
hemepostive stools and to look inside the colon.  Nowhere 
does this form specify that the Veteran was also consenting 
to a colon biopsy.  The form, however, does contain the 
following language:  "I request the administration of the 
above named operation or procedure and such additional 
operations or procedures as are found to be necessary or 
desirable, in the judgment of the professional staff of the 
below named medical facility, during the course of the above-
named operation or procedure."  This RO concluded that this 
sentence constitutes informed consent for a biopsy.  The 
Board disagrees.

This general language on the consent form does not cover 
biopsies because, in written statements as well as during his 
hearing, the Veteran indicated that he specifically told his 
VA health care providers on several different occasions that 
a biopsy was not to be performed under any circumstances due 
to the significant risk involved of developing an ulcer on 
his colon.  Evidence also shows his statements in this regard 
are credible.  First, Dr. D.G.'s letter establishes that the 
Veteran was fully aware of the significant risks involved if 
a biopsy was performed due radiation damage to the portion of 
the rectum overlying the prostate gland.  And second, the May 
2003 surgical report includes the following notation:  
"PROSTATE CA RADIATION SEED IMPLANTS DO NOT BIOPSY AT 
PROSTATE AREA."  

Both Dr. D.G.'s warning to the Veteran and the notation in 
the surgical report, itself, strongly support the Veteran's 
assertion that he had in fact warned VA health care providers 
that he did not consent to a biopsy because of the increased 
risk of developing a rectal ulcer.  Unfortunately, however, 
VA health care providers disregarded his wishes and performed 
the biopsies without his informed consent.  See Baldwin v. 
West, 13 Vet. App. 1 (1999) (holding that Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran).



So, in conclusion, the evidence shows the Veteran did not 
consent to have a biopsy performed during the colonoscopy in 
May 2003, and that that the biopsies caused additional 
disability involving a rectourethral fistula with diverting 
colostomy, cystectomy, and an ileal conduit diversion.  Thus, 
his § 1151 claim must be granted.  

In light of the favorable outcome of this appeal, there is no 
need to discuss whether VA has satisfied its duties to notify 
and assist the Veteran with his § 1151 claim pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100, et seq.  The requested benefit is being granted, 
regardless.


ORDER

The claim for § 1151 compensation for a rectourethral fistula 
with diverting colostomy, cystectomy, and an ileal conduit 
diversion is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


